As filed with the Securities and Exchange Commission on February 25, 2011 File Nos. 333-159484 and 811-22298 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 36 [X] and/or REGISTRATION STATEMENT UNDER INVESTMENT COMPANY ACT OF 1940 [X] Amendment No.40 [X] (Check appropriate box or boxes) Starboard Investment Trust (Exact Name of Registrant as Specified in Charter) 116 South Franklin Street, P. O. Box 69, Rocky Mount, NC27802 (Address of Principal Executive Offices) 252-972-9922 (Registrant’s Telephone Number, including Area Code) A. Vason Hamrick 116 S. Franklin Street, P.O. Box 69, Rocky Mount, North Carolina 27802 (Name and Address of Agent for Service) With copy to: Tanya L. Goins, Esq. Malik Law Group LLC 191 Peachtree Street Suite 3300 Atlanta, GA 30303 Approximate Date of Proposed Public Offering:As soon as practicable after the effective date of this Registration Statement It is proposed that this filing will become effective: (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on March 30, 2011 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 EXPLANATORY NOTE This Post-Effective Amendment to the Registration Statement on Form N-1A is filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating March 30, 2011 as the new effective date for Post-Effective Amendment No. 31 to the Registration Statement filed on December 30, 2010 for the WynnCorr Value Fund.This Post-Effective Amendment incorporates by reference the information contained in Parts A, B, and C of Post-Effective Amendment No. 31 to the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Rocky Mount, and State of North Carolina on this 25th day of February 2011. STARBOARD INVESTMENT TRUST By:/s/ A. Vason Hamrick A. Vason Hamrick, Secretary Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following person in the capacities and on the date indicated. Signature Title Date * Trustee and Chairman February 25, 2011 Jack E. Brinson * Trustee February 25, 2011 James H. Speed, Jr. * Trustee February 25, 2011 J. Buckley Strandberg * Trustee February 25, 2011 Michael G. Mosley * Trustee February 25, 2011 Theo H. Pitt, Jr. * President, FMX Total Return Fund February 25, 2011 D.J. Murphey and FMX Growth Allocation Fund * Treasurer, FMX Total Return Fund February 25, 2011 Julie M. Koethe and FMX Growth Allocation Fund * President & Treasurer, Caritas All-Cap February 25, 2011 Robert G. Fontana Growth Fund * President & Treasurer, February 25, 2011 Joseph M. Wambia GlobalAfrica Equity Fund, GlobalAfrica Infrastructure Fund, GlobalAfrica Natural Resources Fund and GlobalAfrica Income Fund * President, Presidio Multi-Strategy Fund February 25, 2011 Matthew R. Lee * President & Treasurer, The Vilas Fund February 25, 2011 John C. Thompson * President, Roumell Opportunistic Value Fund February 25, 2011 James C. Roumell * Treasurer, Roumell Opportunistic Value Fund February 25, 2011 Craig L. Lukin /s/ T. Lee Hale, Jr. Assistant Treasurer February 25, 2011 T. Lee Hale, Jr. * By: /s/ A. Vason Hamrick Dated: February 25, 2011 A.Vason Hamrick, Secretary Attorney-in-Fact
